 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 OMAR ROBLES,                                          Case No.: 2:18-cv-02071-APG-CWH

 4          Plaintiff                                 Order Granting Motion to Extend Time

 5 v.                                                                [ECF No. 21]

 6 BRIAN WILLIAMS, et al.,

 7          Defendants

 8         IT IS ORDERED that plaintiff Omar Robles’s second motion to extend time (ECF No.

 9 21) is GRANTED. The plaintiff shall have until July 12, 2019 to file a reply brief in support of

10 his motion for a preliminary injunction.

11         DATED this 8th day of July, 2019.

12

13
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
